        Case 1:19-cv-01455-RA-OTW Document 105 Filed 04/29/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
CAROL NOE,                                                     :
                                                               :
                         Plaintiff,                            :   19-CV-1455 (RA) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
RAY REALTY, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         This Court held a conference on May 3, 2019. During the conference Plaintiff explained

that she wanted to amend her complaint to add two new defendants: TRCU Coffee and 384

Court. (ECF 51 at 3, 33). She claimed that the parties should be added because she believed

they were additional co-owners of the subject property, because defense counsel’s notice of

appearance in this case listed “TRCU Coffee” and “384 Court” as defendants in the caption. (ECF

56 at 4-5; see also ECF 24). Defendants represented that this was a clerical error in the notice of

appearance and that the subject property is owned solely by Ray Realty. (ECF 59 at 1).

         At the conference and in a subsequent order by the Court, Plaintiff was directed to file a

letter motion by May 31, 2019 seeking leave to amend her complaint and explaining why the

new defendants should be added. (ECF 44). On May 31, 2019, Plaintiff requested an extension

to that deadline, which the Court granted, and the letter motion for leave to amend was

submitted on June 7, 2019. (See ECF 54, 55, and 56). Her 10-page letter motion included 43

pages of exhibits and sought to add new facts and several claims beyond naming TCRU Coffee

and 384 Court as additional defendants. (ECF 56). On June 14, 2019, Defendants timely filed
                                                               1
      Case 1:19-cv-01455-RA-OTW Document 105 Filed 04/29/20 Page 2 of 4



their opposition to the motion. (ECF 59). After being made aware that Plaintiff had been

emailing court employees – after already having been warned several times not to do so – to

request an extension to the deadline to file her reply, I noted that “Plaintiff is responsible for

ensuring that her papers are timely filed[.]” (ECF 62). Plaintiff filed her reply on June 18, 2019.

(ECF 63).

       At the status conference on June 20, 2019, I directed Plaintiff to file a proposed

amended complaint by August 9, 2019 to accompany her letter motion. (ECF 66). On July 9,

2019, Plaintiff requested an extension to file the proposed amended complaint. (ECF 76). The

deadline was then extended to September 30, 2019. (ECF 77). Plaintiff again requested an

extension to file her proposed amended complaint, and this was again granted, with the new

deadline being October 31, 2019. (ECF 86). On October 31, 2019, Plaintiff asked for yet another

extension to file the proposed amended complaint by November 11, 2020, and this was also

granted. (ECF 87; ECF 89). Citing a Court holiday, Plaintiff filed her proposed amended

complaint, on November 12, 2019. (ECF 91). On that same day, Plaintiff filed objections to my

Report and Recommendation on another issue. (ECF 90). These two documents were identical

despite one being filed as her objections to the Report and Recommendation and the other

being filed as her proposed first amended complaint. (Compare ECF 90 with ECF 91).

       Within ECF 90 and ECF 91, Plaintiff stated she was unable to file “supplemental exhibits”

in support of her complaint, but that she would do so by November 18, 2019. (ECF 90 at 2; ECF

91 at 2). Nothing was filed on the CM/ECF docket, and on December 12, 2019, Plaintiff wrote to

the Court that she had mailed the exhibits on November 15, 2019, but they were now “lost

somewhere in the Courthouse or Pro Se Office[.]” (ECF 92 at 2). On December 20, 2020, the


                                                  2
      Case 1:19-cv-01455-RA-OTW Document 105 Filed 04/29/20 Page 3 of 4



Court extended Plaintiff’s deadline to file her amended complaint and any supplemental

exhibits nunc pro tunc until January 3, 2020. (ECF 94). On January 2, 2020 – now 6.5 months

since the initial deadline had been set – Plaintiff filed her proposed amended complaint with

supplemental exhibits. (ECF 95).

       After Defendants were able to review the proposed amended complaint, Defendants

requested they be allowed to file a supplemental opposition to Plaintiff’s motion to amend.

(ECF 97). The Court granted the request and directed Defendants to submit their opposition by

February 28, 2020, which they did. (ECF 97, 98, and 100). Plaintiff then asked that she be given

until April, 30, 2020 to file a reply, and this request was also granted. (ECF 102). Plaintiff now

asks for an additional two months – until June 30, 2020 – to file her reply. (ECF 104).

       Plaintiff’s extension requests have been based on a variety of reasons, but are primarily

based on various health conditions and disabilities, some of which form the basis of the

currently operative complaint. Both the undersigned and Judge Abrams have accommodated

Plaintiff and granted every request for an extension she has made, notwithstanding Plaintiff’s

failure to adhere to the individual rules of the undersigned, which require such a request to be

made 48 hours in advance of the deadline and for the request to state:

       (1) The original date(s), with a citation to the ruling setting the original date; (2) the
       number of previous requests for adjournment or extension; (3) whether these previous
       requests were granted or denied; and (4) whether the adversary consents and, if not, the
       reasons given by the adversary for refusing to consent.

(Wang Indiv. Prac. in Civ. Cases § 1(e)).

       Regarding the current request, Plaintiff seeks an additional 2 months – and thus a total

of 4 months – to file her reply to Defendants’ opposition. She does not explain why her health

condition has prevented her from preparing or filing her reply, both of which can presumably

                                                  3
       Case 1:19-cv-01455-RA-OTW Document 105 Filed 04/29/20 Page 4 of 4



be done remotely.1 She does state that she is currently unable to obtain “key” material and

exhibits in support of her reply, but does not explain why, if they are “key,” they were not

attached to her proposed amended complaint or initial motion.

         Despite this, given the extraordinary situation of the COVID-19 pandemic, Plaintiff’s

request for an extension to file her reply is hereby GRANTED, but there will be no further

extensions absent extraordinary circumstances. Plaintiff’s reply is now due by June 30, 2020.

         Any further requests for an extension made by Plaintiff must comply with my

Individual Practices, which are available on the Court’s website. If Plaintiff later seeks an

additional extension to file her reply she must explain in detail why she was unable to

complete her reply brief in a timely manner, and to the extent she relies on the ability to

obtain documents from government bodies, (see ECF 104), what these documents are, and

why they are necessary for her reply.

         Defendants are directed to mail a copy of this order to Plaintiff within 7 days and file

proof of service on the CM/ECF docket.

         SO ORDERED.



                                                                      s/ Ona T. Wang
Dated: April 29, 2020                                               Ona T. Wang
       New York, New York                                           United States Magistrate Judge




1
 In light of the ongoing COVID-19 pandemic, the Pro Se Intake Unit is accepting filings through the mail and
through a drop box located in the courthouse lobby. Filings from pro se parties without electronic filing privileges
are also being temporarily accepted by email. Further information and instructions may be found at
https://www.nysd.uscourts.gov/prose. Parties are encouraged to avoid travel and submit filings via mail or email.

                                                          4
